DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/19/2021 has been entered and fully considered. 
The drawings were received on 11/19/2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy J. Singleton (Registration Number 69,759) on December 1, 2021.

Please replace the claims as follows:

1. (Currently Amended) A computer-implemented method, comprising:
receiving a set of morphological groups defining a plurality of character maps;
receiving a selection of a first subset of morphological groups by a user from the set of morphological groups;
identifying a set of characters input from the user, the set of characters forming a user selected password;
first subset of morphological groups selected by the user, and character maps of the first subset of morphological groups; 
storing the first morphological password in a password repository, in response to receiving a user authentication request, providing a morphological group interface prompting a selection of a second subset of morphological groups; and
in response to the selection of the second subset of morphological groups, providing a password interface prompting entry of a set of password characters from the second subset of morphological groups.

8. (Currently Amended) The computer-implemented method of claim 1, wherein storing the first morphological password further comprises: encrypting the first morphological password to generate an encrypted morphological password; and 
storing the encrypted morphological password within the password repository.

9. (Currently Amended) A system, comprising:
one or more processors; and
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
receiving a set of morphological groups defining a plurality of character maps;
receiving a selection of a first subset of morphological groups by a user from the set of morphological groups;

generating a first morphological password using the set of characters, the first subset of morphological groups selected by the user, and character maps of the subset of morphological groups; 
storing the first morphological password in a password repository, in response to receiving a user authentication request, providing a morphological group interface prompting a selection of a second subset of morphological groups; and
in response to the selection of the second subset of morphological groups, providing a password interface prompting entry of a set of password characters from the second subset of morphological groups.

8. (Currently Amended) The system of claim 9, wherein storing the first morphological password further comprises: encrypting the first morphological password to generate an encrypted morphological password; and 
storing the encrypted morphological password within the password repository.

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising:
receiving a set of morphological groups defining a plurality of character maps;
receiving a selection of a first subset of morphological groups by a user from the set of morphological groups;
identifying a set of characters input from the user, the set of characters forming a user selected password;
first subset of morphological groups selected by the user, and character maps of the subset of morphological groups; 
storing the first morphological password in a password repository, in response to receiving a user authentication request, providing a morphological group interface prompting a selection of a second subset of morphological groups; and
in response to the selection of the second subset of morphological groups, providing a password interface prompting entry of a set of password characters from the second subset of morphological groups.

20. (Currently Amended) The computer program product of claim 15, wherein storing the first morphological password further comprises: 
encrypting the first morphological password to generate an encrypted morphological password; and 
storing the encrypted morphological password within the password repository.

Allowable Subject Matter
Claims 1, 3-9, 11-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2019/0034614 A1 to Liu- Liu teaches dynamic graphical password-based network registration method and system. A server receives a registration request transmitted by a client, selects positioning factors from a positioning factor library based on a structure of a full-element 
U.S. Pub. Number 2021/0218731 A1 to Ma- Ma teaches generates a positioning factor string, and transmits generated information containing the positioning factor string and a structure of an all-element dynamic factor table to the client; the client receives the generated information, generates the all-element dynamic factor table, and maps the positioning factor string into the all-element dynamic factor table to acquire a dynamic graphical password inputted in accordance with a first positioning rule by a user and transmit to the authentication server; the authentication server receives the dynamic graphical password from the client, and if the first positioning rule corresponding to the parsed dynamic graphical password is consistent with a preset positioning rule, then the authentication is successful. 
Newly cited reference, U.S. Pub. Number 2009/0150971 A1 to Vedula-Vedula teaches dynamic generation and management of password dictionaries are presented. Passwords are parsed for recognizable terms. The terms are housed in dictionaries or databases. Statistics associated with the terms are maintained and managed. The statistics are used to provide strength values to the passwords and determine when passwords are acceptable and unacceptable. For instance, the password dictionary management service can use predefined grammars to detect morphological roots or substrings contained with the password.
Newly cited reference, U.S. Pub. Number 2021/0240815 A1 to Tsou-Tsou teaches an interface to a user device. The interface may include a field to select to create a dynamic password configured to automatically change based on one or more pieces of real-time data. In response to receiving the input selecting to create the dynamic password. Each dynamic password template may include a combination of one or more modules that are each based on a corresponding particular piece of real-time data and that each indicate the corresponding real-time information. The method may include receiving a set of fixed characters from the user. The method may include obtaining a combination of the set of fixed characters with the selected dynamic password template as the dynamic password.

What is missing from the prior art is a teaching, motivation, or suggestion to modify and combine the prior art in such a way as to render obvious the act of generating a first morphological password using 
 Thus the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1, 9 and 15 and thus these claims are considered allowable. The dependent claims which further limit claims 1, 9 and 15 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491